Case: 21-50294     Document: 00516555626          Page: 1    Date Filed: 11/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 23, 2022
                                   No. 21-50294
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deshawn Dawayne Griffin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:20-CR-332-1


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          We turn again to a written judgment with discretionary conditions of
   supervised release not orally pronounced at sentencing. As the district court
   adopted neither the presentence report nor a court standing order, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50294           Document: 00516555626             Page: 2       Date Filed: 11/23/2022




                                            No. 21-50294


   discretionary conditions in the written judgment conflict with the oral
   pronouncement. So, we remand to the district court to amend the written
   judgment. 1
                                                  I.
           Deshawn Dawayne Griffin pleaded guilty to being a felon in
   possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The
   Presentencing Report (“PSR”) determined that Griffin’s base offense level
   was 22 under U.S.S.G. § 2K2.1(a)(3) because Griffin’s offense involved a
   qualifying firearm and Griffin had a prior felony conviction for aggravated
   robbery, a crime of violence eligible for the enhancement. Due to Griffin’s
   acceptance of responsibility, the offense level was lowered to 19. The
   advisory guidelines range of imprisonment was for 37 to 46 months. At his
   sentencing hearing, Griffin objected to the PSR only on the ground that his
   Texas aggravated robbery conviction did not qualify as a crime of violence.
   The district court overruled that objection and sentenced him to a within-
   guidelines term of 37 months of imprisonment and three years of supervised
   release. Griffin timely appeals.
                                                 II.
          When a defendant objects to a condition of supervised release for the
   first time on appeal, “the standard of review depends on whether he had an
   opportunity to object before the district court.” 2 If the defendant had the
   opportunity to object, but failed to do so, we review for plain error. 3 If there



           1
            Griffin does not challenge the third special condition, requiring mental health
   treatment, which was requested by defense counsel.
           2
               United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020).
           3
               Id.




                                                  2
Case: 21-50294            Document: 00516555626              Page: 3       Date Filed: 11/23/2022




                                             No. 21-50294


   was no opportunity for the defendant to object, we review for abuse of
   discretion. 4 We first address whether Griffin had the opportunity to object.
           “[A] defendant has a constitutional right to be present at
   sentencing.” 5 In United States v. Diggles, this Court held that conditions of
   supervised release are part of a defendant’s sentence and so must be
   pronounced unless their imposition is mandatory, as required by
   18 U.S.C. § 3583(d). 6 A district court may satisfy this pronouncement
   requirement by adopting a list of recommended supervised release conditions
   from a standing order, the PSR, or some other document, 7 but “the mere
   existence of such a document is not enough for pronouncement.” 8 The
   district court must ensure that the defendant has an opportunity to read and
   review that list with counsel and must orally adopt that list when the
   defendant is in court and can object. 9 “The pronouncement requirement is
   not a meaningless formality” because it provides the defendant with notice
   of the sentence and a chance to object. 10
           A district court does not adequately notify a defendant of the
   conditions to afford an opportunity to object where it fails to ask the
   defendant if he reviewed the PSR and does not refer to a standing order or




           4
               Id.
           5
                United States v. Vega, 332 F.3d 849, 852 (5th Cir. 2003); Fed. R. Crim. P.
   43(a)(3).
           6
               957 F.3d 551, 559 (5th Cir.) (en banc), cert. denied, 141 S. Ct. 825 (2020).
           7
               Id. at 560–63.
           8
               Id. at 561 n.5.
           9
               Id. at 560–63.
           10
                Id. at 560.




                                                   3
Case: 21-50294            Document: 00516555626               Page: 4       Date Filed: 11/23/2022




                                              No. 21-50294


   to mandatory and standard conditions. 11 But where the district court
   confirms that the defendant has reviewed the PSR and announces that it is
   adopting the PSR, which recommends the standard conditions, the
   requirement is fulfilled. 12 Here, the district court confirmed that Griffin had
   the opportunity to review the PSR with defense counsel. The PSR listed all
   five special conditions and noted that they were “[i]n addition to the
   mandatory and standard conditions of supervision adopted by the Court.”
   But the district court never orally adopted either the PSR or the standing
   order. The government argues that the district court discussed the
   discretionary conditions of supervised release when it orally recommended
   “the 500-hour substance abuse program, all available mental health
   counseling and medications.” However the district court immediately
   continued, “ . . . and vocational and academic opportunities, particularly the
   CDL opportunity if the prison where you go has that.” This discussion was
   turned to treatment that Griffin could receive while in prison, not the
   conditions of his supervised release.
            The question remains if asking whether the defendant reviewed the
   PSR, which contains conditions of supervised release, with counsel is
   sufficient notice such that he had an opportunity to object. “That
   opportunity exists when the court notifies the defendant at sentencing that
   conditions are being imposed.” 13 Here, that opportunity did not exist, as the
   district court never stated that the PSR was in fact being adopted. We review




            11
                 United States v. Jackson, No. 20-50922, 2022 WL 738668, at *2 (5th Cir. Mar. 11,
   2022).
            12
                 United States v. Martinez, 15 F.4th 1179, 1181 (5th Cir. 2021).
            13
                 Diggles, 957 F.3d at 560.




                                                    4
Case: 21-50294           Document: 00516555626                  Page: 5   Date Filed: 11/23/2022




                                                 No. 21-50294


   the imposition of these conditions for abuse of discretion; there is an abuse
   of discretion when the court makes an error of law. 14
           “If the district court fails to mention at sentencing a condition of
   supervised release that must be pronounced, its inclusion in the written
   judgment can create a conflict.” 15 Such a conflict is legal error and thus an
   abuse of discretion. As the oral pronouncement controls, the written
   judgments must be amended to conform to the oral pronouncement. 16 We
   affirmed this yet again in United States v. Martinez, where en banc was sought
   and denied. 17 Here, the conditions of Griffin’s supervised release were not
   orally pronounced at sentencing. Although they are included in the PSR, the
   PSR was never orally adopted. As this panel knows, we are bound by our
   Court’s prior decisions, notably, United States v. Fields, and these
   unpronounced conditions must be excised from the judgment. 18 We note that




           14
                In re Deepwater Horizon, 785 F.3d 986, 999 (5th Cir. 2015).
           15
                Jackson, 2022 WL 738668, at *2.
           16
                Id.; Diggles, 957 F.3d at 557.
           17
                No. 20-10307, 2022 WL 3692677, at *1–2 (5th Cir. Aug. 26, 2022).
           18
             977 F.3d 358, 366–67 (5th Cir. 2020); see also United States v. Rivas-Estrada, 906
   F.3d 346, 348 (5th Cir. 2018) (“When a defendant had no opportunity to object to special
   conditions (because they were unmentioned at sentencing), we review for abuse of
   discretion, and any ‘unpronounced’ special conditions must, upon remand, be stricken
   from the written judgment.”); Jackson, 2022 WL 738668, at *4 (“[U]npronounced,
   unincorporated, and un-referenced conditions found only in Jackson’s written judgment,
   although critical to effectuating the purposes of supervised release, are required to be
   excised according to our existing precedent.”)




                                                      5
Case: 21-50294           Document: 00516555626             Page: 6    Date Filed: 11/23/2022




                                            No. 21-50294


   on remand, “in certain circumstances the district court may later modify and
   enlarge the conditions of supervised release.” 19
                                                 III.
           Griffin also brings two claims that are foreclosed by this Court’s
   precedent. First, Griffin argues that his prior Texas convictions for
   aggravated robbery do not qualify as crimes of violence under guidelines
   § 2K2.1 and § 4B1.2. Griffin concedes that this issue is foreclosed by this
   Court’s precedent but preserves this claim for further review. 20
           Second, Griffin argues that his § 922(g)(1) conviction must be
   reversed because that statute unconstitutionally extends federal control to
   firearm possession that does not substantially affect interstate commerce.
   Griffin concedes that this argument is foreclosed by United States v. De
   Leon, 21 but preserves this claim for further review.




           19
             United States v. Chavez, No. 20-50550, 2022 WL 767033, at *5 (5th Cir. Mar. 14,
   2022) (citing 18 U.S.C. § 3583(e); Fed. R. Crim. P. 32.1(c)).
           20
              Griffin had argued that after the Supreme Court’s decision in United States v.
   Borden, convictions for robbery and aggravated robbery should not qualify as a crime of
   violence under § 4B1.2, as they can be committed recklessly. 141 S. Ct. 1817, 1821–25
   (2021). In United States v. Adair, we held that Texas robbery, even if committed with a
   reckless mens rea, qualifies as a § 4B1.2 crime of violence because it fits within the
   enumerated, generic offense of robbery. 16 F.4th 469, 471 (5th Cir. 2021). And in United
   States v. Nava, we held that Borden did not overturn United States v. Santiesteban-
   Hernandez, 469 F.3d 376 (5th Cir. 2006), abrogated on other grounds by United States v.
   Rodriguez, 711 F.3d 541 (5th Cir. 2013) (en banc), because generic robbery does not require
   the use of force against another, so the § 2K2.1 enhancement still applies. No. 21-50165,
   2021 WL 5095976, at *1 (5th Cir. Nov. 2, 2021), cert. denied, 142 S. Ct. 1241 (2022).
           21
                170 F.3d 494, 499 (5th Cir. 1999).




                                                     6
Case: 21-50294     Document: 00516555626          Page: 7   Date Filed: 11/23/2022




                                   No. 21-50294


                                      ****
          We VACATE in part Griffin’s sentence and REMAND to enable
   the district court to amend its written judgment.




                                         7
Case: 21-50294       Document: 00516555626         Page: 8    Date Filed: 11/23/2022




                                    No. 21-50294


   Andrew S. Oldham, Circuit Judge, dissenting.
          This case involves a question that our en banc court left unresolved
   two years ago: What do we do when the written judgment in a criminal case
   conflicts with the district court’s oral pronouncement during a sentencing
   hearing? See United States v. Diggles, 957 F.3d 551, 563 n.11 (5th Cir. 2020)
   (en banc) (“Given our holding that there is no pronouncement error, this
   case does not afford us an opportunity to reconsider that rule.”). This
   question has far-reaching implications because our docket teems with cases
   where the sentencing judge says one thing and writes down something
   slightly different.
          For reasons I cannot understand, our post-Diggles precedents
   generally prioritize spoken words over written ones. Today’s case is just the
   latest example. The majority directs a victory for the defendant and orders
   the unpronounced supervised-release conditions stricken from his judgment.
   That conflicts with the rule—applicable in all, or virtually all, other legal
   contexts—that the written judgment governs the parties’ rights and
   obligations. And it bizarrely pairs a substantive remedy (a directed victory for
   the defendant) with a procedural violation (failure to say something correctly
   at sentencing).
          I respectfully dissent.
                                          I.
          Deshawn Dawayne Griffin pleaded guilty to being a felon in
   possession of a firearm in violation of 18 U.S.C. § 922(g)(1). The Presentence
   Report (“PSR”) stated various special conditions and expressly incorporated
   “the mandatory and standard conditions of supervision” in its district’s
   standing order. Before the sentencing hearing, Griffin made no objections to
   the supervised-release conditions in the PSR. At the sentencing hearing, the
   district court confirmed that Griffin reviewed the PSR with his counsel and




                                          8
Case: 21-50294      Document: 00516555626          Page: 9   Date Filed: 11/23/2022




                                    No. 21-50294


   asked whether Griffin had any objections to the PSR. Again, Griffin had no
   objections to the supervised-release conditions. Although the district court
   discussed supervised release, it did not clearly announce that it was adopting
   the PSR’s conditions. Those conditions appeared in the later-entered written
   judgment.
          Griffin timely appealed, arguing that we must order the district court
   to conform the written judgment to the oral announcement of the sentence—
   i.e., reduce the severity of Griffin’s supervised-release sentence by removing
   the unpronounced conditions.
          I respectfully disagree. Part II describes the irreconcilable tension in
   our precedent regarding the nature of the right to be present at sentencing
   and the appropriate remedy for violations of that right. Part III explains that
   our court’s chosen remedy—a directed victory for the defendant—is
   nonsensical. Part IV argues that a limited remand is a far superior alternative
   remedy. Finally, Part V addresses the panel majority’s decision, which
   exacerbates our jurisprudential mess.
                                           II.
          We sometimes describe the right to be present at sentencing as
   procedural; sometimes substantive. I (A) explain this dichotomous
   understanding of the presence right and (B) describe the various remedies we
   sometimes attach to violations of it.
                                           A.
          Our en banc decision in Diggles exemplifies our contradictory
   descriptions of the right to be present. There, we described the right in both
   procedural and substantive terms. For example, we used procedural lingo like
   this: “The pronouncement requirement is . . . part of the defendant’s right
   to be present at sentencing, which in turn is based on the right to mount a




                                           9
Case: 21-50294        Document: 00516555626              Page: 10       Date Filed: 11/23/2022




                                          No. 21-50294


   defense. It is thus satisfied when a district judge enables that defense by
   giving the defendant notice of the sentence and an opportunity to object.”
   957 F.3d at 560 (emphases added). In other places, however, we used
   substantive language by characterizing the right as one to have the written
   judgment match the oral announcement: “If the in-court pronouncement
   differs from the judgment that later issues, what the judge said at sentencing
   controls.” Id. at 557; see also id. at 563 n.11 (making clear that statements in
   the opinion involved only the right as opposed to the remedy “[g]iven [its]
   holding that there is no pronouncement error”). And we’ve suggested that a
   defendant’s right to be present at sentencing somehow also triggers a
   substantive right against resentencing (a quasi-Double-Jeopardy right): “Our
   caselaw does not generally give the district court that second chance when it
   fails to pronounce a condition, even though conditions have salutary effects
   for defendants, victims, and the public.” Id. at 563.
           This tension in Diggles—between procedural and substantive
   characterizations of the presence right—existed in our precedent before the
   decision and has led to further confusion and disagreement since it. For
   example, we’ve continuously regurgitated the substantive characterization
   from Diggles without any justification. See, e.g., United States v. Tanner, 984
   F.3d 454, 456 (5th Cir. 2021) (“Accordingly, where the oral pronouncement
   and written judgment conflict, the oral pronouncement controls.”); United
   States v. Castaneda, No. 20-40290, 2021 WL 5397601, at *1 (5th Cir. Nov. 17,
   2021) (per curiam); United States v. Garza-Gonzalez, No. 20-40115, 2021 WL
   4889805, at *1 (5th Cir. Oct. 19, 2021) (per curiam); United States v.
   McDougal, No. 20-61073, 2021 WL 3553767, at *4 (5th Cir. Aug. 11, 2021). 1



           1
             And it’s led to reductions to sentences outside the supervised-release-conditions
   context. See, e.g., United States v. Cook, 308 F. App’x 792, 794 (5th Cir. 2009) (per curiam)
   (“At sentencing, the district court orally pronounced a sentence of 51 months of




                                                10
Case: 21-50294        Document: 00516555626              Page: 11       Date Filed: 11/23/2022




                                          No. 21-50294


                                                B.
           The fundamental tension on the nature of the right has led to another
   tension on the proper remedy for violations of that right. Our cases currently
   recognize three different remedies: (1) remand with instructions for the
   district court to conform the written judgment (“directed-victory remand”);
   (2) remand for complete resentencing (“full remand”); and (3) remand for
   limited resentencing (“limited remand”). The first is substantive, while the
   second and third are procedural. The first option (directed-victory remand)
   is substantive relief because conformance reduces the severity of the
   sentence in the written judgment rather than gives the defendant the



   imprisonment. The written judgment provides for a sentence of 63 months of
   imprisonment. . . . Because the written judgment in this case conflicts with the oral
   pronouncement of judgment, the oral pronouncement controls. Therefore, we remand the
   case for the district court to amend its written judgment to conform to its oral sentence.”
   (quotation omitted)); United States v. Sandoval, 421 F. App’x 467, 468 (5th Cir. 2011) (per
   curiam) (oral pronouncement said “run concurrently with any [sentence] imposed by the
   state court based on the same conduct as that involved in the instant case” and that the
   “sentence would be followed by a five-year term of supervised release”; written judgment
   said “concurrently” and “a life term of supervised release”); United States v. Wicker, 791
   F. App’x 444, 445 (5th Cir. 2019) (per curiam) (oral pronouncement said it would but the
   written judgment “eliminat[ed] [the defendant’s] ability to have his federal sentence run
   concurrently with any state sentence stemming from the same underlying conduct as the
   federal offense”); United States v. Garcia, 322 F.3d 842, 846–47 & n.5 (5th Cir. 2003) (oral
   pronouncement was “three years of supervised release”; written judgment was for “five
   years of supervised release”); United States v. Moore, 224 F. App’x 383, 383–84 (5th Cir.
   2007) (per curiam) (oral pronouncement was three years of supervised release; written
   judgment was for five years of supervised release); United States v. Shaw, 920 F.2d 1225,
   1231 (5th Cir. 1991) (orally pronouncement is 71 months of imprisonment; written
   judgment is 72 months of imprisonment); Schurmann v. United States, 658 F.2d 389, 389–
   91 (5th Cir. 1981) (not specifying if sentence was consecutive or concurrent in oral
   pronouncement but stating consecutive in written judgment); United States v. Gonzalez-
   Rivas, 486 F. App’x 506, 506–07 (5th Cir. 2012) (per curiam) (oral pronouncement said no
   fine if removed from country; written judgment stated that the defendant had to pay a fine
   regardless of removal); United States v. Salas, No. 21-11066 (5th Cir. Aug. 30, 2022); United
   States v. Reyna, No. 22-10375 (5th Cir. July 21, 2022).




                                                11
Case: 21-50294       Document: 00516555626           Page: 12   Date Filed: 11/23/2022




                                      No. 21-50294


   opportunity to be present at sentencing and object to the conditions. The
   second option (full remand) and third option (limited remand) are procedural
   relief because those options give the defendant another chance to be present
   at sentencing.
             Our precedent regularly orders substantive relief—namely, the
   directed-victory remand—based solely on the substantive characterization of
   the right. See, e.g., United States v. Hungerford, No. 21-50278, 2022 WL
   118961, at *1 (5th Cir. Jan. 12, 2022) (per curiam) (observing “[l]egion
   precedent” striking unpronounced conditions). I’ve seen no other
   justification for the directed-victory remand other than reliance on these
   substantive characterizations.
                                          III.
             There are numerous problems with the substantive characterization
   of the right to be present at sentencing and the substantive remedy of
   directing a victory for the defendant. I first (A) explain why the substantive
   characterization and the directed-victory remand conflict with historical
   practice under the common law. I next (B) explain why it contravenes the
   structure of our federal legal system. I then (C) explain why the directed-
   victory remand makes our precedent and the Federal Rules of Criminal
   Procedure internally inconsistent. I last (D) highlight the circuit split on these
   issues.
                                           A.
             History establishes two key propositions. First, a defendant generally
   has the right to be present at an oral pronouncement of his sentence, and that
   right is procedural. Second, the actual sentence is the one imposed by a
   written judgment.




                                           12
Case: 21-50294        Document: 00516555626               Page: 13       Date Filed: 11/23/2022




                                          No. 21-50294


           Start with the right. A fundamental tenet of English law was that, for
   felonies, the defendant had a right to be present at sentencing. See, e.g., Rex
   v. Harris, 90 Eng. Rep. 1119, 1119–20 (K.B. 1702) (“we cannot give any such
   judgment (in the absence of the party)” and “I never knew of a judgment for
   a corporal punishment, unless the party were present”); Duke’s Case, 90
   Eng. Rep. 1120, 1120 (K.B. 1702) (“Judgment cannot be given against any
   man in his absence for a corporal punishment; there is no such precedent.”). 2
   This right, however, did not prevent resentencing to correct imperfect oral
   announcements of sentences. See, e.g., Rex v. Fletcher, 168 Eng. Rep. 682, 683
   (Crown. 1803) (“All the judges agreed that the omission in the passing of the
   sentence might have been remedied by the judge going again into court, after
   adjournment, from the lodgings, and ordering the prisoner to be again
   brought up, and then passing the proper judgment; as the sentence may be
   corrected or altered at any time during the assizes.” (emphasis added)). Early
   American law maintained this common-law right. See, e.g., Ball v. United
   States, 140 U.S. 118, 129 (1891) (“At common law no judgment for corporal
   punishment could be pronounced against a man in his absence.”). 3 And the




           2
             See also 2 Sir Matthew Hale, The History of the Pleas of the
   Crown 401 (1736) (The “defendant must be called to say what he can, why judgment
   should not be given against him, and thereupon judgment may be given.”); 1 William
   Blackstone, Commentaries on the Laws of England 375 (1753); Joseph
   Chitty, A Practical Treatise on the Criminal Law *693 (5th ed. 1847)
   [hereinafter Chitty] (“WHEN any corporal punishment is to be inflicted on the
   defendant, it is absolutely necessary that he should be personally before the court at the
   time of pronouncing the sentence.”).
           3
              See also Schwab v. Berggren, 143 U.S. 442, 448 (1892) (“The personal presence of
   the accused from the beginning to the end of a trial for felony, involving life or liberty, as
   well as at the time final judgment is rendered against him, may be, and must be assumed to
   be, vital to the proper conduct of his defense, and cannot be dispensed with.”); Chitty
   at *752 (“So if it does not appear that the defendant was in court at the time sentence of
   death was passed, the judgment will be considered as unduly given.”); id. at *721 (“But it




                                                13
Case: 21-50294        Document: 00516555626              Page: 14       Date Filed: 11/23/2022




                                          No. 21-50294


   Founders protected it in the Fifth Amendment’s Due Process Clause. See,
   e.g., Diggles, 957 F.3d at 557 (“[T]he right to be present at proceedings that
   lack testimony (usually true of sentencings) comes from the Fifth
   Amendment’s Due Process Clause.” (citing United States v. Gagnon, 470
   U.S. 522, 526 (1985) (per curiam))). 4
           Next, the practice of a written judgment. In England, the defendant’s
   sentence after oral announcement was entered in the record along with the
   fact that the defendant was present for the oral announcement. See Chitty
   at *720 (“When the judgment is pronounced, it ought, with all the preceding
   matter, to be entered on the record.”). The sentencing judge could, under
   certain circumstances, amend the sentence after oral pronouncement—even
   after the judge entered the written judgment. In King v. Price, 102 Eng. Rep.
   1310 (K.B. 1805), for example, the court originally sentenced the defendant
   to one month in prison. It later determined that the sentence was improper,
   so it recalled the prisoner, vacated the original sentence, and imposed a newer
   and harsher one (six months in prison and a 20-pound fine). Id. at 1310–13;
   see also Chitty at *753 (“[T]he court may alter their own judgment, any
   time in the same term in which it is passed, and either pass another, or
   remedy a defect in the former.” (quotation omitted)). 5 The same was true at


   must appear that the defendant was in court at the time of pronouncing the judgment, or
   the whole will be erroneous.” (quotation omitted)).
           4
             See also United States v. Denson, 963 F.3d 1080, 1087–88 (11th Cir. 2020)
   (“Although this Court has not defined the precise overlap of Rule 43 and the Due Process
   Clause, we have concluded that the right to be present under Rule 43 is at least as broad as
   the right under the Due Process Clause. Thus, where Rule 43 does not require a
   defendant’s presence, there is no due process concern.” (quotation omitted)).
           5
             See also Chitty at *753–54 (“[T]he court may alter their own judgment, any
   time in the same term in which it is passed, and either pass another, or remedy a defect in
   the former. And the justices at sessions may amend their judgment during the same
   sessions, because in consideration of law, their sitting is but one day, but not at any
   subsequent period, unless they professedly adjourn. But no amendment can be made by any




                                               14
Case: 21-50294       Document: 00516555626             Page: 15      Date Filed: 11/23/2022




                                        No. 21-50294


   common law in the United States. See, e.g., Ex parte Lange, 85 U.S. 163, 167
   (1873) (“The general power of the court over its own judgments, orders, and
   decrees, in both civil and criminal cases, during the existence of the term at
   which they are first made, is undeniable.”); Commonwealth v. Henry
   Weymouth, 84 Mass. 144, 145 (1861) (“It seems to have been recognized as
   one of the earliest doctrines of the common law, that the record of a court
   may be changed or amended at any time during the same term of the court in
   which a judgment is rendered.”); Cole v. State, 10 Ark. 318, 325 (1850) (“If,
   however the verdict was delivered in the presence of the defendant, and the
   irregularity consists simply in pronouncing sentence in his absence, the
   consequence would not necessarily be the awarding of a new trial, but only a
   reversal of the judgment and a remanding of the cause with instructions to
   proceed to pronounce judgment in accordance with the verdict after having
   inquired of the defendant whether he had anything further to say why the
   judgment of the Court should not be then pronounced.”).
           Against this backdrop, the Supreme Court promulgated the Federal
   Rules of Criminal Procedure. Rule 43 provides the defendant’s right to “be
   present at . . . sentencing,” subject to certain exceptions. Fed. R. Crim.
   P. 43(a)(3), (b). And Rule 32 requires the district court to enter a written
   “judgment of conviction” that imposes the “sentence.” Fed. R. Crim. P.
   32(k)(1) (“In the judgment of conviction, the court must set forth the plea, the
   jury verdict or the court’s findings, the adjudication, and the sentence. If the



   authority, when once the term or the session is over, and the judgment solemnly entered
   on the record. Mere ministerial acts may, indeed, at any time be amended. And any matter
   not of record may be amended by the record, if a mistake has arisen in the former[.]”
   (quotation omitted)); id. at *722 (“In cases of misdemeanors, it is clear the court may
   vacate the judgment passed, before it becomes matter of record, and may mitigate, or pass
   another, even when the latter is more severe. And the justices at sessions have the same
   power during the sessions . . . unless adjournment be entered on the role.”).




                                              15
Case: 21-50294     Document: 00516555626            Page: 16   Date Filed: 11/23/2022




                                     No. 21-50294


   defendant is found not guilty or is otherwise entitled to be discharged, the
   court must so order. The judge must sign the judgment, and the clerk must
   enter it.” (emphases added)). And the Rules, like the common law, provide
   circumstances in which the written judgment can be amended. See, e.g., Fed.
   R. Crim. P. 35 (correcting or reducing a sentence in a written judgment);
   Fed. R. Crim. P. 36 (correcting a clerical error in a written judgment).
          Other federal rules also reflect the distinction between the oral
   announcement of a sentence and the written judgment. Take Federal Rule of
   Appellate Procedure 4(b)(2). It specifies that when a defendant files a notice
   of appeal “after the court announces . . . sentence . . . but before the entry of
   the judgment or order,” the notice “is treated as filed on the date of and after
   the entry.” Fed. R. App. P. 4(b)(2). Thus, the premise of Rule 4(b)(2) is
   that the oral announcement of a sentence critically differs from the entering
   of the written judgment. See Manrique v. United States, 137 S. Ct. 1266, 1273
   (2017) (emphasizing the distinction).
          In sum, history establishes two things. First, the defendant’s right to
   be present at sentencing is procedural. After all, today, the right is protected
   by the Federal Rules of Criminal Procedure and the Due Process Clause.
   Second, the law has long recognized two distinct parts of a criminal sentence:
   (1) the oral pronouncement of the sentence in the defendant’s presence and
   (2) the written judgment that imposes that sentence. The written judgment is
   the alpha.
          The directed-victory remand conflicts with both propositions that
   history establishes. First, the directed-victory remand hinges on the
   substantive characterization of the right. Otherwise, the remand would lead
   to the nonsensical result of not vindicating the right that’s violated. Directing
   victory does not give the defendant the opportunity to be present at
   sentencing and object to the conditions (procedural); instead, it reduces the




                                           16
Case: 21-50294      Document: 00516555626          Page: 17   Date Filed: 11/23/2022




                                    No. 21-50294


   severity of the sentence in the written judgment (substantive). And that
   doesn’t properly vindicate the right. We wouldn’t order a not-guilty verdict
   for a procedural mistake at trial; we’d order a new trial. We wouldn’t order a
   defendant released if the court made a math mistake in its Guidelines
   calculation; we’d order a new sentencing hearing.
          So too here. We shouldn’t reduce the severity of a sentence for a
   procedural error; we should give the opportunity to resentence in accordance
   with the procedural right. I can imagine no reason to treat violations of the
   presence right as violations of substantive due process. And as should go
   without saying, there is no reason to think that the quasi-Double Jeopardy
   view of the presence right is “deeply rooted in this Nation’s history and
   tradition, and implicit in the concept of ordered liberty, such that neither
   liberty nor justice would exist if they were sacrificed.” Washington v.
   Glucksberg, 521 U.S. 702, 720–21 (1997) (quotation omitted); see also Dobbs v.
   Jackson Women’s Health Org., 142 S. Ct. 2228, 2246 (2022).
          Moreover, the directed-victory remand treats the written judgment as
   the omega. In so doing, we undermine the district court’s power to control
   its own sentence and its own written judgment. This starkly conflicts with
   historical practice.
                                         B.
          The distinction between oral pronouncements and written judgments
   fits with fundamental aspects of our federal legal system. Article III gives a
   federal court the “judicial Power” to decide “Cases” and “Controversies”
   brought by proper parties who are entitled to invoke our jurisdiction. U.S.
   Const. art. III, § 2. Federal courts exercise the judicial power and decide a
   case or controversy by entering a final and enforceable judgment, subject to
   revision only by a superior federal court. See, e.g., Hayburn’s Case, 2 U.S. (2
   Dall.) 408 (1792); United States v. Ferreira, 54 U.S. (13 How.) 40 (1851).




                                         17
Case: 21-50294        Document: 00516555626               Page: 18       Date Filed: 11/23/2022




                                          No. 21-50294


   That’s why it’s the judgment—not an oral pronouncement of a particular
   determination—that has a binding effect that settles the dispute before the
   court. See, e.g., Texas v. Biden, 20 F.4th 928, 951 (5th Cir. 2021) (“A
   judgment, not the opinion announcing that judgment, has a binding effect that
   settles the dispute before the court.” (emphasis added)). 6
           In our legal system, we treat written judgments differently than oral
   pronouncements of initial determinations. As an appellate court, when a
   defendant challenges his sentence, we review the district court’s judgment
   and ultimately affirm, reverse, modify, or vacate that judgment. See Jennings
   v. Stephens, 574 U.S. 271, 277 (2015); Acadian Diagnostic Lab’ys, LLC v.
   Quality Toxicology, LLC, 965 F.3d 404, 414 (5th Cir. 2020). We also say that
   initial decisions are merged into the judgment and that the record at the time
   of the initial decision is superseded when we get to the judgment. See, e.g.,
   Meadaa v. K.A.P. Enterprises, LLC, 756 F.3d 875, 879 (5th Cir. 2014) (“[A]ll
   interlocutory orders of the district court leading up to the judgment merge
   into the final judgment . . . .” (quotation omitted)); Banister v. Davis, 140 S.
   Ct. 1698, 1708 (2020) (explaining in the habeas context that a Rule 59(e)
   “motion’s disposition then merges into the final judgment that the prisoner


           6
               See also, e.g., Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 219 (1995) (“[A]
   judgment conclusively resolves the case because a ‘judicial Power’ is one to render
   dispositive judgments.” (quotation omitted)); Jennings v. Stephens, 574 U.S. 271, 277
   (2015) (“Courts reduce their opinions and verdicts to [written] judgments precisely to
   define the rights and liabilities of the parties.”); Acadian Diagnostic Lab’ys, LLC v. Quality
   Toxicology, LLC, 965 F.3d 404, 414 (5th Cir. 2020) (“[T]he judicial power vested by Article
   III is the power to render dispositive judgments.” (quotation omitted)); Ex parte Watkins,
   28 U.S. (3 Pet.) 193, 202–03 (1830) (“The judgment of a court of record whose jurisdiction
   is final, is as conclusive on all the world as the judgment of this court would be. It is as
   conclusive on this court as it is on other courts. It puts an end to inquiry concerning the
   fact, by deciding it.”); William Baude, The Judgment Power, 96 Geo. L.J. 1807, 1844
   (2008) (describing the “historical answer” to this question: “Judgments become binding
   law, not opinions. Opinions merely explain the grounds for judgments, helping other people
   to plan and order their affairs.”).




                                                18
Case: 21-50294       Document: 00516555626              Page: 19       Date Filed: 11/23/2022




                                         No. 21-50294


   may take to the next level”). 7 And preclusion doctrines hinge on
   judgments—not on oral pronouncements. See Langley v. Prince, 926 F.3d 145,
   163–67 (5th Cir. 2019) (en banc).
           Thus, at the end of the day, it’s the judgment that really matters. And
   any “rule that contravenes this structure . . . is peculiar,” to say the least.
   Jennings, 574 U.S. at 277.
           The directed-victory remand, however, contravenes fundamental
   tenets of our legal system along with centuries of precedent in our country
   and in England. The directed-victory remand remarkably treats the words
   spoken in a hearing as somehow taking precedence over words written in a
   judgment. Never mind that the judicial power vested by Article III is the
   power to render judgments. See, e.g., Plaut v. Spendthrift Farm, Inc., 514 U.S.
   211, 219 (1995) (emphasizing the “fundamental principle” that the “‘judicial
   Power’ is one to render dispositive judgments” (quotation omitted)).
                                               C.
           Next, the directed-victory remand makes our precedent and the
   Federal Rules of Criminal Procedure internally inconsistent.
           For one thing, Diggles itself proves that oral pronouncements do not
   control over written judgments. There, our en banc court held that written
   judgments control when they contain “mandatory” conditions that were
   unmentioned in the oral pronouncement. So in Diggles itself, we endorsed


           7 See also 15B Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 3914.28 (2d ed.) (“Upon appeal from a final judgment
   concluding the action, earlier summary dispositions merge in the judgment and are
   reviewable.”); Ortiz v. Jordan, 562 U.S. 180, 184 (2011) (“The order retains its
   interlocutory character as simply a step along the route to final judgment. Once the case
   proceeds to trial, the full record developed in court supersedes the record existing at the
   time of the summary-judgment motion.” (quotation omitted)).




                                               19
Case: 21-50294      Document: 00516555626          Page: 20    Date Filed: 11/23/2022




                                    No. 21-50294


   following the written judgment over the oral announcement in at least some
   circumstances.
          For another, our precedent routinely holds that oral pronouncements
   in other areas do not warrant directed verdicts for defendants. For example,
   imagine that the district judge orally pronounces at sentencing an offense
   level of 38 when, in fact, the offense level is 37. Do we direct victory for the
   defendant and order the district judge to reduce the sentence? Of course not.
   E.g., United States v. del Carpio Frescas, 932 F.3d 324 (5th Cir. 2019); United
   States v. Rodriguez-Pena, 957 F.3d 514 (5th Cir. 2020); United States v. Kelley,
   40 F.4th 276 (5th Cir. 2022); United States v. Sanchez-Arvizu, 893 F.3d 312,
   318 (5th Cir. 2018); United States v. Blanton, 684 F. App’x 397, 400 (5th Cir.
   2017) (per curiam).
          Moreover, under the federal rules, defendants don’t have to be
   present when the judge corrects or reduces a sentence by amending the
   written judgment. See Fed. R. Crim. P. 43(b)(4). In these situations, the
   written judgment has conditions that plainly differ from the oral
   pronouncement. Yet we don’t require the written judgment amended to
   conform with the oral pronouncement.
          The federal rules also allow a district court to modify and enlarge the
   conditions of supervised release. See Fed. R. Crim. P. 32.1. The majority
   recognizes this fact. See ante, at 5–6. So even when we’re insisting that the
   oral pronouncement controls over the written judgment, as we do again
   today, we don’t really mean it. That’s because the district court can just go
   back and reimpose the stricken conditions.
          You might think all of this mitigates the effects of our directed-victory
   precedents. But in my view, it militates them. That’s because we are
   subverting long-held legal propositions regarding the judicial power and the
   law of judgments to accomplish nothing.




                                         20
Case: 21-50294     Document: 00516555626            Page: 21   Date Filed: 11/23/2022




                                     No. 21-50294


                                          D.
          Finally, this circuit should reconsider the directed-victory remand
   because there is a circuit split with at least the Second and Fourth Circuits.
          Start with the Second Circuit. That circuit allows limited remands to
   remedy presence-right violations, including violations from unpronounced
   discretionary conditions included in the written judgment. See, e.g., United
   States v. Handakas, 329 F.3d 115, 116 (2d Cir. 2003) (remanding “for the
   limited purpose of affording [the defendant] an opportunity to contest the
   occupational restriction. Whether after such opportunity the restriction
   should be reimposed will be within the District Court’s discretion.”); United
   States v. Grebinger, No. 20-1025-CR, 2021 WL 5142709, at *4 (2d Cir. Nov.
   5, 2021) (“Because there is a discrepancy between the oral pronouncement
   and the judgment, we will remand for the limited purpose of allowing the
   district court to address the forfeiture issue.”).
          Next, the Fourth Circuit. That circuit allows remands for
   resentencing (a full remand) to remedy presence-right violations, including
   violations from unpronounced discretionary conditions included in the
   written judgment. See, e.g., United States v. Singletary, 984 F.3d 341, 346 (4th
   Cir. 2021) (“[T]he remedy for this error is not . . . simply to strike the
   financial conditions from the written judgment. Rather, . . . it is to vacate the
   sentence and remand for the district court to resentence [the defendant].”).
          Our precedent directly conflicts with that of the Second and Fourth
   Circuits.
                                         IV.
          I would follow the Second Circuit and order a limited remand. A
   limited remand merely gives the district court the choice: The court can either
   (1) amend the written judgment to conform with the oral pronouncement or




                                          21
Case: 21-50294     Document: 00516555626           Page: 22    Date Filed: 11/23/2022




                                    No. 21-50294


   (2) hold a new sentencing hearing that conforms with the defendant’s right
   to be present at sentencing. The Supreme Court has expressly encouraged us
   to use the limited remand as a remedy for procedural sentencing errors. See
   Molina-Martinez v. United States, 578 U.S. 189, 203–04 (2016). And for good
   reason: The limited remand is “a well-worn tool in our toolkit.” Rodriguez-
   Pena, 957 F.3d at 523 (Oldham, J., concurring).
          Here, its application provides at least two advantages over the other
   approaches.
          First, limited remands will increase the accuracy of sentences. After
   all, they’re “tools for dispelling doubt.” Id. at 520. When a written judgment
   conflicts with the oral pronouncement, there’s doubt as to why: The conflict
   could be a mistake; it could be intentional. The sentencing judge is most likely
   to know which. That’s because “a sentencing judge is the world’s leading
   expert on his own thought process.” Id. at 521. “And that’s the key question
   here: What was driving this judge’s decision to impose this sentence for this
   defendant?” Ibid. (quotation omitted).
          Second, limited remands give procedural relief that actually remedies
   the procedural right. When the sentencing judge receives a limited remand,
   she can resentence the defendant if she erred in the result by giving the
   defendant notice and an opportunity to object. Providing notice and
   opportunity is procedural relief that actually remedies the procedural right.
   Of course, if the judge decides to conform the written judgment to the oral
   sentence, this might look like substantive relief. But it’s not. Such
   conformance reflects either that the written judgment contained an error or
   that the sentencing judge decided to resentence the defendant to the reduced
   sentence, which does not require the defendant’s presence.




                                         22
Case: 21-50294     Document: 00516555626            Page: 23   Date Filed: 11/23/2022




                                     No. 21-50294


                                         V.
          Even when our precedent purports to understand the presence right
   as procedural, our remedies are still incoherent. I (A) briefly describe several
   of our recent precedential opinions in this area. I then (B) explain how the
   majority’s decision in this case exacerbates confusion in this circuit.
                                         A.
          Let’s start with our most recent en banc decision. In Diggles, we held
   that the defendant’s right to be present at sentencing included a
   “pronouncement requirement.” 957 F.3d at 556–57. We then tried to create
   a “bright-line rule” for when the sentencing judge must orally pronounce a
   condition before the defendant at the hearing: The sentencing judge needn’t
   say anything for “mandatory” conditions—i.e., conditions required by
   statute—but generally must say something for “discretionary” conditions.
   Id. at 557–59. The reason for this distinction, we said, is that objections to
   mandatory conditions would be “futile” but objections to discretionary
   conditions could be fruitful. Id. at 558–59.
          We also tried to explain what exactly constitutes pronouncement of a
   discretionary condition. We concluded that the pronouncement requirement
   is met when the defendant had “notice of the sentence and an opportunity to
   object.” Id. at 560; see also id. at 563 (“The thread running through each of
   these rulings is notice and an opportunity to object.”).
          In the wake of Diggles, we’ve repeatedly found no error where the
   district court failed to orally pronounce supervised-release conditions—so
   long as the defendant had notice of them. Take, for example, United States v.
   Martinez, 15 F.4th 1179 (5th Cir. 2021). There, the district court issued a
   “written judgment” with “17 standard conditions listed in the Western
   District of Texas’s Order on Conditions of Probation and Supervised
   Release”—i.e., the district’s “standing order.” Id. at 1180–81. It did so




                                          23
Case: 21-50294     Document: 00516555626           Page: 24   Date Filed: 11/23/2022




                                    No. 21-50294


   without expressly “cit[ing] the district court’s standing order when it orally
   imposed the ‘standard conditions.’” Ibid. We concluded that it was
   “frivolous” to argue that there was a “pronouncement problem.” Ibid. Even
   though the court failed to cite—let alone expressly incorporate—the
   standing order at the sentencing hearing, we highlighted that it (1) adopted
   the PSR, which “recommended the ‘mandatory and standard conditions of
   supervision’” and (2) said that “it was imposing ‘standard conditions.’”
   Ibid. This was enough to make any presence-right challenge “frivolous”
   because the District’s “standing order” provided “‘advance notice’” to
   counsel and thus “ample opportunity to object” at the sentencing hearing.
   Ibid. (emphasis added).
          Or consider United States v. Vargas, 23 F.4th 526 (5th Cir. 2022) (per
   curiam). There, we extended Martinez and determined that there was no
   violation of the defendant’s right to be present when the sentencing judge
   merely said that “supervised release will be for a period of four years under
   the Court’s mandatory, standard, and the special conditions” and did not
   expressly adopt a document that recommended such conditions. Id. at 528
   (quotation omitted). That oral reference alone, we concluded, provided the
   defendant with sufficient notice and an opportunity to object.
          Finally, consider United States v. Aguilar-Cerda, 27 F.4th 1093 (5th
   Cir. 2022). In that case, we determined that it was frivolous to contend that
   the district court “plainly err[ed] when it referred to its previous written
   standing order and ordered that ‘Defendant shall comply with the standard
   conditions contained in this judgment’ without reciting those conditions
   during the sentencing hearing.” Id. at 1095.




                                        24
Case: 21-50294      Document: 00516555626            Page: 25    Date Filed: 11/23/2022




                                      No. 21-50294


                                           B.
          Here, however, the panel refuses to follow Diggles, Martinez, Vargas,
   and Aguilar-Cerda. Today’s decision thus further exacerbates the
   incoherence of our precedent in this area.
          Here, as in Diggles, Martinez, Vargas, and Aguilar-Cerda, it’s
   undisputable that Griffin had notice of the supervised-release conditions.
   The PSR stated all the special conditions in the written judgment and
   expressly invoked “the mandatory and standard conditions of supervision
   adopted by the Court” in its district’s standing order. Cf. Diggles, 957 F.3d
   at 560 (“The PSR is the centerpiece of sentencing.”). And the district court
   confirmed that Griffin reviewed the PSR with his counsel and asked whether
   Griffin had any objections to the PSR. Griffin thus had “far more opportunity
   to review and consider objections to those conditions than defendants who
   hear about them for the first time when the judge announces them.” Id. at
   560–61 (quotation omitted).
          Griffin also had the opportunity to object to each condition. This is
   clear from the fact that Griffin made numerous written objections to other
   parts of the PSR before the hearing. Then at the hearing, Griffin’s counsel
   said that all but one of those objections “ha[d] been resolved” before the
   hearing and argued the one remaining objection. See ROA.259–60 (“Our
   objections have been resolved except that . . . we argue that [a prior robbery
   conviction] is not a basis for a two-level increase in this case.”); ante, at 2.
   Griffin’s counsel even requested one of the special conditions at the hearing,
   which is why on appeal, Griffin doesn’t challenge that condition. See Blue Br.
   at 26 (“At sentencing, defense counsel requested that the district court place
   Griffin on supervised release and require him to attend counseling for his
   PTSD . . . . Accordingly, Griffin does not challenge imposition of that condition.”
   (emphasis added) (quotation omitted)); see also ROA.269–71.




                                           25
Case: 21-50294     Document: 00516555626           Page: 26   Date Filed: 11/23/2022




                                    No. 21-50294


          On top of all that, the sentencing judge implicitly adopted the
   recommended conditions of the PSR. Near the end of the hearing, and after
   Griffin’s counsel proposed a supervised-release condition, the judge
   explained that “under federal supervised release, if you violate the rules, you
   go back to prison for two more years.” ROA.274 (emphasis added). This, at
   the very, least put Griffin and his counsel on notice that there were
   supervised-release conditions and to either ask for clarification on those
   conditions or object to the ones in the PSR. Soon after, the judge asked if any
   party had any additional objects. All said no. Taken together, Griffin had
   notice and an opportunity to object to the supervised-release conditions.
          So why does the majority conclude that there was no pronouncement?
   To my colleagues, the defendant lacked notice and an opportunity to object
   because “the district court never orally adopted either the PSR or the
   standing order.” Ante, at 4. As a matter of commonsense, this conclusion is
   strange. Griffin clearly had notice and opportunity to object long before the
   hearing. That’s because the PSR put Griffin on notice to all the supervised-
   release conditions in the written judgment, Griffin confirmed he reviewed
   the PSR with counsel, Griffin submitted written objections before the
   hearing, and Griffin pressed one of those objections at the hearing.
          But even focusing just on what was said at the hearing, I don’t see how
   today’s holding can be squared with our precedent.
          Take Martinez: Why is saying “standard conditions” enough to make
   any challenge “frivolous” because the defendant had an opportunity “to ask
   for more specificity about the conditions,” 15 F.4th at 1181, but mentioning
   that supervised release will be under “the rules” not enough? Or take Vargas:
   Why is saying that “supervised release will be . . . under the Court’s
   mandatory, standard, and the special conditions” enough, 23 F.4th at 528




                                         26
Case: 21-50294     Document: 00516555626              Page: 27   Date Filed: 11/23/2022




                                       No. 21-50294


   (quotation omitted), but saying that supervised release will be under “the
   rules” not?
          Perhaps our court is hunting for magic words? Here, the judge used
   the word “rule” instead of the legalese “condition.” And the judge did not
   qualify his supervised-release sentence with other legalese like “standard”
   or “mandatory” or “special.” But I don’t see why that matters because our
   en banc court derided the use of such labels. See Diggles, 957 F.3d at 557 (“But
   these lines are not so clear cut. . . . We can do better.”). And we’ve repeatedly
   denied that there is a magic-words requirement. See, e.g., United States v.
   Garcia, 983 F.3d 820, 824 (5th Cir. 2020) (“There are no magic words
   required to satisfy this oral pronouncement obligation.” (quotation
   omitted)).
                                   *        *         *
          At bottom, our precedent in this area is a mess. We have no coherent
   explanation for whether the right to be present at sentencing is a substantive
   or procedural one. We have no coherent explanation for what constitutes a
   violation of the presence right. And we have no coherent explanation for what
   remedy properly addresses a violation of the presence right. And while we’re
   stumbling about and awarding directed victories for criminal defendants,
   we’re undermining the judicial power to issue judgments and hundreds of
   years of Anglo-American legal tradition. Until our en banc court takes a case
   to correct these inconsistencies, I respectfully dissent.




                                           27